Portions of this exhibit indicated by "***" have been omitted pursuant to the Company’s request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and the omitted material has been separately filed with the Securities and Exchange Commission. DIGITALPOST INTERACTIVE – LOCAL.COM GOVERNING CONTRACT AGREEMENT This Governing Contract Agreement (“Agreement”) effective as of the date of the later signature below, (“Effective Date”) is by and between Local.com Corporation. (“Partner”), a Delaware corporation with its principal place of business at One Technology Drive, Building G, Irvine, CA92618, and DigitalPost Interactive (“DPI”), a Nevada corporation with its principal place of business at 3240 El Camino Real, Ste. 230, Irvine, CA 92602.The parties to this Agreement may be collectively referred to hereinafter as the “Parties” or individually as a “Party”. The Parties desire to enter into a business relationship in accordance with the terms and conditions of this Agreement and intending to be legally bound, hereby agree as follows: DEFINITIONS 1. LUAU AD MANAGEMENT SYSTEM LUAU Project.LUAU Project is owned by Partner andhereinafter collectively referred to as “LUAU”.DPI’s contribution to the partner’s LUAU project includes the creation of the Software, hosting, infrastructure and integration for the LUAU Ad Management System (Batch / Bulk Upload Engine, ***. Development Services. DPI will design, develop, integrate and deliver to Partner the LUAU project in accordance with the LUAU specifications in the Statement of Work set forth in the attached, Exhibit A. Hosting Services. Once configured, DPI shall encode, host, serve, monitor, manage and maintain the LUAU project (the “Hosting Services”). Without limited the foregoing, DPI shall (a) provide all facilities, equipment, connections, bandwidth, software and other resources necessary to fulfill its obligations under this Agreement (“DPI’s Systems”) and (b) provide access to the Hosted Solution by Partner, its Affiliates and their end users via the Internet. DPI shall implement control measures consistent with the highest industry standards to protect the Hosted Solution from unauthorized access to the Hosted Solution and from the introduction of any willfully introduced computer virus or any other similar harmful, malicious or hidden program or data. 2. Performance Period Performance Period. The Services shall be provided and valid during the period commencing as of the full execution of this Statement of Work, and continuing for two years following the date of Acceptance by Partner of the Hosted Solution by Partner (the “Performance Period”), unless otherwise amended or terminated as provided in the Agreement. Performance Schedule. The Services will be performed in accordance with the Activity / Deliverable Schedule in Exhibit A. 3. COMPENSATION Software.
